WALKER, P. J.
It was permissible to admit evidence that in the place of the defendant, in which the evidence tended to show that prohibited liquors were found, he was running a store and soft drink stand, as it was contrary to law to keep prohibited liquors in any building not used exclusively' as a dwelling, or on premises where the business of selling beverages ivas conducted.—Acts Special Session 1909, p. 63, §§ 64, 16; Toole v. State, 170 Ala. 41, 54 South. 195.
In connection with other evidence tending to support the charge that the defendant offered for sale, or kept for sale, or otherwise disposed of, prohibited liquors, it was permissible to allow the production, for the inspection of the jury, of the two bottles of scuppernong wine and two bottles of beer, which the evidence tended to show were found in the defendant’s place of business.—Acts Special Session 1909, p. 63, § 32½.
*226Under the evidence in the case tending to show that the place of the defendant in Avhich prohibited liquors were found was “not used exclusively for a dwelling,” the written charge requested by him was properly refused.—Acts Special Session 1909, p. 63, § 4.
Affirmed.